UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-14801 Mikros Systems Corporation (Exact name of registrant as specified in its charter) Delaware 14-1598200 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 707 Alexander Road, Building Two, Suite 208, Princeton, New Jersey 08540 (Address of Principal Executive Offices) (609) 987-1513 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of“large accelerated filer”, “accelerated filer” and “ smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smallerreportingcompany x (Do not check if a smaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes xNo Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:There were 32,016,753 issued and outstanding shares of the issuer’s common stock, $.01 par value per share, on May 15, 2012. TABLE OF CONTENTS PAGE # PART I. FINANCIAL INFORMATION Item 1. Financial Statements CondensedBalance Sheets as ofMarch 31, 2012 and December 31, 2011(unaudited) 1 Condensed Statements ofIncome for the Three Months EndedMarch 31, 2012 and 2011 (unaudited) 3 Condensed Statements of Cash Flows for the Three Months EndedMarch 31, 2012 and 2011 (unaudited) 4 Notes To Condensed Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 6. Exhibits 15 SIGNATURES 16 PART I.FINANCIAL INFORMATION Item 1. Financial Statements MIKROS SYSTEMS CORPORATION CONDENSED BALANCE SHEET (Unaudited) March 31, December 31, Current assets Cash and cash equivalents $ $ Receivables on government contracts Prepaid expenses and other current assets Total current assets Patents and trademarks Less: accumulated amortization ) ) Property and equipment Equipment Furniture & fixtures Less:accumulated depreciation ) ) Property and equipment, net Deferred tax assets Total assets $ $ See Notes to Unaudited Condensed Financial Statements 1 MIKROS SYSTEMS CORPORATION CONDENSED BALANCE SHEET (Unaudited) (continued) March 31, DECEMBER 31, Current liabilities Accrued payroll and payroll taxes $ $ Accounts payable and accrued expenses Accrued warranty expense Total current liabilities Long term portion of rent payable Total liabilities Redeemable series C preferred stock par value $.01 per share, authorized 150,000 shares, issued and outstanding 5,000 shares (involuntary liquidation - $80,450) Shareholders' equity Preferred stock, series B convertible, par value $.01 per share, authorized 1,200,000 shares, issued and outstanding 1,102,433 shares involuntary liquidation value - $1,102,433) Preferred stock, convertible, par value $.01 per share, authorized 2,000,000 shares, issued and outstanding 255,000 shares (involuntary liquidation value - $255,000) Preferred stock, series D, par value $.01 per share, 690,000 shares authorized, issued and outstanding (involuntary liquidation value -$- 1,518,000) Common stock, par value $.01 per share, authorized 60,000,000 shares, issued and outstanding 32,016,753 shares Capital in excess of par value Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See Notes to Unaudited Condensed Financial Statements 2 MIKROS SYSTEMS CORPORATION CONDENSED STATEMENTS OF INCOME (Unaudited) Three Months Ended, March 31, March 31, Contract Revenues $ $ Cost of sales Gross margin Expenses Engineering General and administrative Total expenses Income from operations Other income: Interest 54 23 Net income before income taxes Income tax expense Net income $ $ Basic and diluted earnings per common share $ $ Basic weighted average number of common shares outstanding Diluted weighted average number of common shares outstanding See Notes to Unaudited Condensed Financial Statements 3 MIKROS SYSTEMS CORPORATION STATEMENTS OF CASH FLOWS Three Months Ended March 31, Cash flow from operating activities: Net income Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization Deferred tax expense Provision for warranty expense - Stock compensation expense Net changes in operating assets and liabilities Decrease(increase) in receivables on government contracts Increase in other current assets Decrease in accrued payroll and payroll taxes (Decrease) increase in accounts payable and accrued expenses (Decrease) increase in long-term portion of rent payable Net cash (used in) provided by operating activities Cash flow from investing activities: Purchase of property and equipment - Net cash used in investing activities: - Net (decrease) increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period See Notes to Unaudited Condensed Financial Statements 4 MIKROS SYSTEMS CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – Basis of Presentation The financial statements included herein have been prepared by Mikros Systems Corporation (the “Company”)pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.These condensed financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. In the opinion of the Company’s management, the accompanying unaudited interim condensed financial statements contain all adjustments, consisting solely of those which are of a normal recurring nature, necessary to present fairly its financial position as of March 31, 2012, and the results of its operations and its cash flows for the three months ended March 31, 2012 and 2011. Interim results are not necessarily indicative of results for the full fiscal year. NOTE 2 – Recent Accounting Pronouncements There have been no developments to recently issuedaccounting standards, including the expected dates of adoption and estimated effects on the Company’s condensed financial statements, from those disclosed in the Company’s 2011 Annual Report on Form10-K. 5 MIKROS SYSTEMS CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3 – Revenue Recognition The Company is engaged in research and development contracts with the federal government to develop certain technology to be utilized by the US Department of Defense (“DoD”). The contracts are cost plus fixed fee contracts and revenue is recognized based on the extent of progress towards completion of the long term contract. The Company generally uses a variation of the cost to cost method to measure progress for all long term contracts unless it believes another method more clearly measures progress towards completion of the contract. Revenues are recognized as costs are incurred and include estimated earned fees, or profit, calculated on the basis of the relationship between costs incurred and total estimated costs at completion.Under the terms of certain contracts, fixed fees are not recognized until the receipt of full payment has become unconditional, that is, when the product has been delivered and accepted by the federal government.Backlog represents the estimated amount of future revenues to be recognized under negotiated contracts as work is performed.The Company’s backlog primarily consists of future ADEPT® units to be developed and delivered to the Federal government. The estimated value of ADEPT units and SBIR program backlog was $215,971 as of March 31, 2012. Unbilled revenue reflects work performed, but not billed at the time, per contractual requirements. As ofMarch 31, 2012 and 2011, the Company had no unbilled revenues.Billings to customers in excess of revenue earned are classified as advanced billings, and shown as a liability.As ofMarch 31, 2012 and 2011, the Company had no advanced billings.Under the IDIQ agreement, the Company expects to deliver 36 ADEPT units during 2012.As of March 31, 2012, 30 of the 36 ADEPT units have been delivered. 6 MIKROS SYSTEMS CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) NOTE 4 – Earnings Common Per Share The Company’s calculation of weighted average common shares outstanding is set forth below: Three Months Ended, March 31, March 31, Basic EPS: Net income applicable to common shareholders - basic $ $ Portion allocable to common shareholders % % Net earnings allocable to common shareholders Weighted average basic common shares outstanding Basic earnings per common share $ $ Dilutive EPS: Net income applicable to common shareholders Add: undistributed earnings allocated to participating securities Numerator for diluted earnings per share Weighted average common shares outstanding - basic Diluted effect: Conversion equivalent of dilutive Series B Convertible Preferred Stock Conversion equivalent of dilutive Convertible Preferred Stock Weighted average dilutive common shares outstanding Dilutive earnings per common share $ $ The table below sets forth the calculation of the percentage of net earnings allocable to common shareholders under the two-class method: Three Months Ended, March 31, March 31, Numerator: Weighted average participating common shares Denominator: Weighted average participating common shares Add: Weighted average shares of Convertible Preferred Stock Weighted average participating shares Portion allocable to common shareholders % % At March 31, 2012 and 2011, there were 690,000 and 830,149 common shares, respectively, issuable upon exercise of options which were excluded from the computation of dilutive earnings per common share due to their anti-dilutive effect. 7 MIKROS SYSTEMS CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) NOTE 5 – Income Tax Matters The Company conducts an on-going analysis to review the deferred tax assets and the related valuation allowance that it has recorded against deferred tax assets, primarily associated with Federal net operating loss carryforwards.As a result of this analysis and the actual results of operations, the Company has decreased its net deferred tax assets by $1,300 during the three months ended March 31, 2012.The Company decreased its net deferred tax assets by approximately $6,700 during the three months ended March 31, 2011. The change in deferred tax assets is attributable to the reduction in the valuation allowance as the Company anticipates earnings from operations to continue. NOTE 6 – Share Based Compensation During the three months ended March 31, 2012, the Company did not issue any stock-based compensation. In accordance with the recognition provisions ofAccounting Standards Codification 718, Share-Based Payments, the Company recognized stock-based compensation expense of$7,837 and $2,210 for the three months ended March 31, 2012 and 2011, respectively.The increase in expense is attributable to the forfeiture of 35,000 options during the three months ended March 31, 2011 that resulted in the reversal of $8,831 of stock compensation expense from prior periods.No tax benefits were recognized related to this stock-based compensation. As of March 31, 2012, there were 690,000 and 407,020, respectively, of options outstanding and exercisable. As of March 31, 2012, there were 250,000 restricted stock awards outstanding.The Company recognized stock-based compensation expense of $1,350 and $0 for the three months ended March 31, 2012 and 2011, respectively.As of March 31, 2012, there was $19,440 of unrecognized stock-based compensation expense that will be recognized in future periods. NOTE 7 – Related Party Transactions The Company is a subcontractor to Ocean Power Technologies, Inc. under a program to develop and deploy a Vessel Detection System based on the Littoral Expeditionary Autonomous Power Buoy (“LEAP”) technology.Thomas Meaney, the Company’s chief financial officer and member of the Company’s board of directors, also serves as a director of Ocean Power Technologies, Inc.For the three months ended March 31, 2012 and 2011, the Company recognized revenues of $3,125 and $71,580, respectively, in connection with the subcontracting agreement with Ocean Power Technologies, Inc. NOTE 8 – Subsequent Events In April 2012, the Company received commitments of $385,000 under the ADEPT contract to provide additional production, engineering, and logistics support. In 2011, the Company increased its borrowing capacity under a line of credit agreement with Sun National Bank to $200,000.The facility matured on May 5, 2012.In May 2012, the Company extended the term of the facility through August 9, 2012. 8 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This report contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements other than statements of historical facts included or incorporated by reference in this report, including, without limitation, statements regarding our future financial position, business strategy, budgets, projected revenues, projected costs and plans and objectives of management for future operations, are forward-looking statements.In addition, forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “will,” “expects,” “intends,” “plans,” “projects,” “estimates,” “anticipates,” or “believes” or the negative thereof or any variation there on or similar terminology or expressions. These forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from results proposed in such statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we can give no assurance that such expectations will prove to have been correct.Important factors that could cause actual results to differ materially from our expectations include, but are not limited to: changes in business conditions, a decline or redirection of the U.S. Defense budget, the failure of Congress to approve a budget or a continuing resolution, the termination of any contracts with the U.S. Government, changes in our sales strategy and product development plans, changes in the marketplace, continued services of our executive management team, our limited marketing experience, security breaches, competition between us and other companies seeking Small Business Innovative Research grants, competitive pricing pressures, market acceptance of our products under development, delays in the development of products, and statements of assumption underlying any of the foregoing, as well as other factors set forth under the caption “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2011 filed with the Securities and Exchange Commission. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the foregoing.Except as required by law, we assume no duty to update or revise our forward-looking statements based on changes in internal estimates or expectations or otherwise. 9 Item 2.Management’s Discussion and Analysis of Financial Position and Results of Operations Mikros Systems Corporation (“Mikros,” the “Company,” “we” or “us”) was incorporated in the State of Delaware in June 1978.We are an advanced technology company specializing in the research and development of electronic systems technology primarily for military applications.Classified by the Department of Defense (“DoD”) as a small business, our capabilities include technology management, electronic systems engineering and integration, radar systems engineering, combat/command, control, communications, computers and intelligence (“C4I”) systems engineering, and communications engineering. Overview Our primary business is to pursue SBIR programs from the DOD, Department of Homeland Security, and other governmental authorities, and to expand this government-funded research and development into products, services, and other business areas of the Company.Since 2002, we have been awarded a number of Phase I, II, and III SBIR contracts. Revenues from our government contracts represented 100% of our revenues for the three months ended March 31, 2012 and 2011.The majority of our revenue was generated by sales of Adaptive Diagnostic Electronic Portable Testset (“ADEPT”) units.We believe that we can utilize the intellectual property developed under our various SBIR awards to create proprietary products for both the government and commercial marketplace. Below is a brief description of certain of the material projects we are working on at this time. ADEPT® Originally designated as the Multiple Function Distributed Test and Analysis Tool, the ADEPT began as an SBIR investigation in 2002. Additional ADEPT development was completed through a series of SBIR grants and contracts. ADEPT is an automated maintenance workstation designed to significantly reduce the man-hours required to align the AN/SPY-1 Radar System aboard U.S. Navy AEGIS cruisers and destroyers, while optimizing system performance and readiness.ADEPT represents a new approach to Navy shipboard maintenance, integrating modular instrumentation cards in a rugged enclosure with an onboard computer, input and output devices, networking hardware, removable hard drives, and a touch screen display.A custom software application provides the user interface and integrates the hardware with a database that stores user information, instrument readings, maintenance requirements, and training aids.ADEPT is designed to be adapted to other complex shipboard systems, and to provide integrated distance support capabilities for remote diagnostics and troubleshooting by shore-based Navy experts. Key benefits of ADEPT include: ●
